DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objections to claims 1, 2, and 11 are withdrawn because the amendment to the claims correct the minor informalities of record.
The rejection of claims 3, 6, and 11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  The amendment to the claims clarify the issues of indefiniteness of record.
The rejection of claim(s) 1, under 35 U.S.C. 102(a)(2) as being anticipated by Deng (US 9,982,237 effectively filed:7/12/2013), is withdrawn.  The amendments to claim 1 now specify that SGC0946 is a required element of the claim.
The rejection of claims 1-3, 5, 6, and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6 of U.S. Patent No. 9,982,237 in view of Liu (US 2012/0315703) is withdrawn.  The amendments to the claims specify that SBC0964 is a required element, which the patent in view of Liu does not teach.


Claim Objections
Claim 2, line 5 is objected to because of the following informalities:  Line 5 recites the factor “the cAMP agonist is Forskolin (“F”)” without designating it with a roman numeral.  This is inconsistent with the rest of the recited factors.  Renumbering the factors in claim 2 to include the cAMP agonist would be remedial.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites, as amended, “A cell culture medium composition for inducing pluripotency in non-pluripotent eukaryotic cells, the composition comprising …CIPs….in amounts effective to induce reprogramming to extra-embryonic endoderm (XEN)-like cells expressing one or more XEN markers.”  The reprogramming to XEN-like cells would not be considered inducing pluripotency induced in non-eukaryotic cells, 
For art purposes, these two particular intended uses recited by the claims (reprogramming to pluripotency or reprogramming to XEN-like cells) will be considered in the alternative (i.e. a disclosure/teaching of 1 or both intended uses).  
	Claims 2, 3, 5. 6, and 11 depend upon claim 1 and thus also comprise the above indefinite subject matter.
Regarding claim 11, it recites, “to induce expression of XEN markers selected form the group consisting of…in differentiated cells”.  The recitation, “in differentiated cells” renders the claim indefinite because differentiated cells is broader then XEN-like cells.  As such, the scope of the intended differentiated cell to express XEN-like markers is not apparent (XEN-like cells or differentiated cells?).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 includes all the same factors required in its base claim 2.  As such, claim 3 does not further limited base claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Deng (US 9,982,237 effectively filed:7/12/2013) in further view of Hanna (US 2017/0275593 A1 effectively filed 7/30/2014).
The applied reference has a common Deng with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
AM580 ([4-[(5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-2-naphthalenyl)carboxamido]b- enzoic acid]; and TTPB [4-[(E)-2-(5,6,7,8-Tetrahydro-
Deng does not teach the inclusion of SGC0946.  However, Deng does teach the inclusion of a DOT1L inhibitor as discussed above and SGC0946 is a species of DOT1L inhibitor.  Hanna discloses media composition for pluripotent cell culture and maintenance including a plurality of small molecule inhibitors, including DOT1L inhibitors, more particularly, SGC0946 ([0427]-[0429]).
Thus it would have been obvious to an artisan of ordinary skill at the time of filing that SGC0946 was an available LDOT1 inhibitor species, as taught by Hanna, for use as the LDOT1 inhibitor in culture medium disclosed by Deng to predictably arrive at the culture medium of the claim 1.  The artisan would have a reasonable expectation of success because the SGC0946 was established in the art as an LDOT1 inhibitor, as demonstrated Hanna, and Deng teaches LDOT1 inhibitors function in their reprogramming mediums.  Further the artisan would have been motivated to choose SGC0946 specifically as the LDOT1 inhibitor to use in the medium of Deng because Hanna demonstrates its successful use with pluripotent cells and reprogrammed cells.  Thus Deng in view of Hanna teach the limitations of claim 1 and thus render it obvious.
Regarding claim 2, Deng teaches wherein the GSK inhibitor is [6-[[2-[[4-(2,4-Dichlorophenyl)-5-(5-methyl-1H-imidazol-2-yl)-2-pyrimidin- yl] amino] ethyl] amino] -3-pyridinecarbonitrile] (CHIR); the TGF.beta. receptor inhibitor is [2-(3-(6-Methylpyridin-2-yl)-1H-pyrazol-4-yl)-1,5-naphthyridine] (616452); the cAMP agonist is Forskolin (FSK) 
Regarding claim 3, Deng teaches VC6TFZSAD as discussed above. Thus Den in view of Hanna render claim 3 obvious.
Regarding claim 5, Deng teaches small molecules that improve/boost chemical reprograming efficiency selected from the group consisting of SF1670[N-(9,10-Dioxophenanthren-2-yl)-2,2-dimethylpropanamide]; DY131 [N-(4-(Diethylaminobenzylidenyl)-N'-(4-hydroxybenzoyl)-hydrazine; UNC0638 [2-Cyclohexyl-6-methoxy-N-[1-(1-methylethyl)-4-piperidinyl]-7-[3-(1-pyrro- lidinyl)propoxy] -4-quinazolinamine]; SRT1720 [N-(2-(3-(piperazin-1-ylmethyl)imidazo [2,1-b]thiazol-]6-yl)phenyl)quinoxaline-2-carboxamide hydrochloride]; 2-Me-5HT (2-methyl-5-hydroxytryptamine); IBMX [3,7-Dihydro-1-methyl-3-(2-methylpropyl)-1H-purine-2, 6-dioneand]; D4476 [(4-[4-(2,3-Dihydro-1,4-benzodioxin-6-yl)-5-(2-pyridinyl)-1H-imidazol-2-y- l]benzamide)]; Ch 55 [4-[(1E)-3-[3,5-bis(1,1-Dimethylethyl)phenyl]-3-oxo-1-propenyl]benzoic acid]; AM580 ([4-[(5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-2-naphthalenyl)carboxamido]b- enzoic acid]; and TTPB [4-[(E)-2-(5,6,7,8-Tetrahydro-5,5,8,8-tetramethyl-2-naphthalenyl)-1-prope- nyl]benzoic acid]. See col 71-72, claim 6.  Thus Deng teaches the limitations of claim 5.  Therefore, Deng in view of Hanna render claim 5 obvious.

Regarding claim 11, Deng teaches all of the required structural limitations of claim 11.  Thus Deng in view of Hanna render claim 11 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 5, 6, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 and 6 of U.S. Patent No. 9,982,237 in view of Liu (US 2012/0315703) and Hanna (US 2017/0275593 A1 effectively filed 7/30/2014).
Regarding instant claim 1, Patent claim 3 of Deng discloses a kit or cell culture medium composition for inducing pluripotency in non-pluripotent eukaryotic cells, the composition comprising chemical inducers of pluripotency (CIPs) from each of the following groups (1) glycogen synthase kinase (GSK) inhibitors, (2) TGF.beta. receptor inhibitors, (3) cyclic AMP (cAMP) agonists, (4) S-adenosylhomocysteine hydrolase (SAH) inhibitors, and (5) optionally, an agent which promotes histone acetylation, in amounts effective to induce reprograming of the non-pluripotent eukaryotic cells into pluripotent cells, and further comprising one or more molecules selected from the group consisting of a histone deacetylase (HDAC) inhibitor, an inhibitor of DNA methylation, an epigenetic modulator, and a protein growth factor and a DOT1L methyl transferase inhibitor.  
Instant claim 1 differs from patent claim 3 in that patent claim 3 does not recite the kit or composition also comprises and RAR agonist, as recited in instant claim 1. However, Liu teaches a method of reprogramming somatic cells to pluripotent stem cell comprising by temporarily boosting RA signaling by introducing a gene product from a RAR family member, or an agonist of that gene product, a gene product from an Lrh1 family member, or an agonist of that gene product, a retinoic acid or a gene product involved in synthesizing or metabolizing a retinoic acid family member, or agonist of that gene product; a gene product that is involved in transporting a retinoid acid family 
Thus, it would have been obvious to an artisan of ordinary skill at the time of effectively filing to include a RAR agonist such as retinoic acid, as taught by Liu in the kit or culture medium for inducing pluripotency in a non-pluripotent eukaryotic cell, taught patent claim 3 to predictably arrive at the limitations of instant claim 1.  An artisan would have had a reasonable expectation of combining the art because in the kit or media composition it is solely requires adding any RAR agonist into a kit or culture media composition.  Further an artisan would have been motivated to include an RAR agonist in the kit or composition of patent claim 3 because Liu teaches that boosting RA signaling in pluripotency reprogramming culture by adding an RAR agonist profoundly promotes reprogramming to pluripotency.  
Patent claim 3 also does not expressly teach that the LDOT inhibitor is SGC0946, as amended instant claim 1 requires.  However, Hanna teaches that SGC0946, was an art established LDOT1 inhibitor available for use in patent claim 1 at the time of effective filing ([0427]-[0429]).  Further, Hanna teaches that this inhibitor was commonly being used with pluripotent cells and reprogram-ed/-ing cells.  
Therefore, it would have been obvious from the teaching of Hanna that one of ordinary skill in the art could predictably use the available species of LDOT1 inhibitor, SGC0946, as taught by Hanna, in the reprogramming culture medium of patent claim 3 to predictably arrive at the limitations of instant claim 1.  An artisan would have been motivated to use SBC0946 specifically because Hanna teaches that this species has 
Thus, patent claim 3 in view of Liu renders instant claim 1 obvious.
Regarding instant claims 2 and 3, patent claim 2 recites C, 6, F, X, Z, of the instant claim 2.  Patent claim 4 recites V, T, and D of instant claim 2.  As such, the difference between the instant claims 2 and 3 are that patent limitations are taught between two claims.  However, given that patent claim 3 discloses all of the genuses of agents together in one claims, it would have been obvious to an artisan of ordinary skill that the species taught in patent claims 2 and 4 could predictably be uses in patent claim 3 to arrive at the limitations of claims 2 and 3 with a reasonable expectation of success.  Patent claim 2-4 do not include the RAR agonist AM580.  However, patent claim 6 teaches that AM580 can also be included.  As such, given that the patent claims in view of Liu teach the benefit of including an RAR agonist and AM580 as disclosed in patent claim 6 was clearly an available species at the time of the patent, it would have been obvious to choose AM580 to use in the kit or composition of patent claim 3 in view of Liu to predictably arrive at the limitations of claims 2 and 3.
Regarding claim 5 and 6, these species of additional chemical factors for inclusion in the kit or composition are taught in claims 4 and 6.  These claims are not dependent upon patent claim 3, but rather patent claim 1.  However, it is clear that patent claim 3 is a species of claim 1 and thus could have included the limitations of patent claim 4 and 6 with a reasonable expectation of successfully arriving at the limitations of claims 5 and 6.  Thus patent claims 4 and 6 in view of Liu render instant claims 5 and 6 obvious.


No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA STEPHENS NOBLE whose telephone number is (571)272-5545.  The examiner can normally be reached on M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632